Citation Nr: 1114298	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  05-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for renal disease, also claimed as diabetic nephrosclerosis, to include as due to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2009, the Board remanded the Veteran's claim for further evidentiary development-including a VA examination.  The requested action was taken and the claim has returned to the Board for review.


FINDING OF FACT

The Veteran is shown to have renal disease with diabetic nephrosclerosis due to service-connected diabetes mellitus.  


CONCLUSION OF LAW

Renal disease is proximately due to a service-connected disability.  38 U.S.C.A. §§  1110, 1131, 5103(a), 5103A (West 2000 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in 2003, the amendment is not applicable to the current claim. 

The Veteran essentially contends that his renal disease was caused by his service-connected coronary artery disease.  Subsequently, he maintained that it was due to heart disease or diabetes mellitus.  In this case, the issue certified for appeal is entitlement to service connection for renal disease but the essence of the issue is whether a compensable rating for renal disease due to diabetes is warranted.

Pursuant to Diagnostic Code (DC) 7913, complications of diabetes are only rated separately if they are compensable, unless they are part of the criteria used to support a 100 percent rating.  See Note (1).  

The first question for the Board is whether the Veteran has renal disease due to diabetes.  In answering this in the affirmative, the Board places significant probative value on a February 2010 VA examination.  

Following review of the claims file and examination, the examiner diagnosed the Veteran with kidney disease due to diabetic nephrosclerosis.  The examiner opined that the current kidney disease was less likely than not related to the Veteran's in-service nephrectomy, but was due to his diabetes mellitus.  The examiner noted that the Veteran had experienced chronic proteinuria-microabluminuria for the past 10 to 16 years, and also worsening renal function based upon his serum creatinine and glomerular filtration rate (GFR).  

In a June 2010 addendum report, the examiner clarified that the Veteran's current kidney disease was at least as likely as not due to diabetes mellitus.  There is no opinion to the contrary.  Therefore, the evidence is unequivocal that the Veteran's current renal disease, diagnosed as diabetic nephrosclerosis, is related to diabetes.  

The next question is whether renal disease due to diabetes is compensable.  Significantly, a compensable (30 percent) rating for renal dysfunction as set forth at 38 C.F.R. § 4.115a is warranted for hypertension at least 10 percent disabling under DC 7101.  

In order to warrant a 10 percent rating under DC 7101, the evidence must show diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control warrants a 10 percent rating.

There is no question that the Veteran has kidney disease, diabetes mellitus, and hypertension as the medical evidence in the claims file shows many years of treatment on various medications for these disabilities.  The evidence is clear that he is currently treated with Aldactone and Diovan, which are medications that are widely known to control or treat hypertension.  

As such, the Board finds the combined medications prescribed to the Veteran include antihypertensives.  This would warrant a 10 percent rating under DC 7101 noted above for hypertension that requires continuous control with the use of medications.  

As the Veteran would be entitled to at least a 10 percent rating under DC 7101, he is also entitled to a compensable rating for renal insufficiency noted above.  Again, hypertension that is at least 10 percent disabling under DC 7101 due to renal dysfunction would warrant a 30 percent rating for renal insufficiency.  

The Board notes that the Veteran is already service-connected for coronary artery disease with coronary artery bypass graft (CABG) with hypertension.  The Board is also cognizant of the rules against pyramiding (evaluating the same disability under various diagnoses is to be avoided).  38 C.F.R. § 4.14 (2010). 

However, in this case, the Board finds the basis of the Veteran's increase to a 60 percent rating for coronary artery disease in May 2004 was the level of his METS (metabolic equivalent), not hypertension.  Therefore, the fact that the rating for hypertension was considered as part of the analysis for renal disease is not considered prohibited pyramiding under the regulations.

In sum, upon review of the evidence of record outlined above, the Board finds that the Veteran is entitled to separate compensation for renal disease.  The record shows a competent clinical opinion linking his currently-diagnosed renal disease to diabetes mellitus.  There is no opinion to the contrary.  

Moreover, he is shown to have a compensable rating for renal insufficiency pursuant to the regulations outlined above.  As such, the Board finds that the evidence of record shows that the Veteran's renal disease it at least as likely as not secondary to his service-connected diabetes mellitus, and is at a compensable level.  As such, the appeal is granted.

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

A separate compensable rating for renal disease, diagnosed as diabetic nephrosclerosis, is granted subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


